Appeal by defendant from an order of the County Court, Kings County, dated May 19, 1960, denying, without a hearing, his coram nobis application to vacate a judgment of said court, rendered April 11, 1933, convicting him, after trial, of manslaughter in the first degree, and sentencing him to serve a term of 10 to 20 years, with an additional term of 5 to 10 years for being armed. The judgment was entered after trial, and no appeal was taken therefrom. Defendant contends that medical testimony before the Grand Jury, to the effect that a stab wound was the cause of death, was false or perjurious. Defendant now alleges that the wound was merely superficial. He further states that such facts came to his notice only recently. It appears that prior to the judgment defendant made no motion addressed to the alleged insufficiency of the evidence before the Grand Jury. Order affirmed. In ora opinion, inasmuch as the action was tried, defendant’s rights were not prejudiced by the preliminary testimony now complained of (see People v. Willett, 213 N. Y. 368, 375). Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.